Citation Nr: 0622807	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  00-07 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel





INTRODUCTION

The veteran had active service from September 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 1999.  The appeal was previously remanded in 
August 2003 and in March 2005.  Unfortunately, however, it is 
again necessary to REMAND this appeal.  

VA medical evidence in the claims file dated in June 2005 
shows that the veteran "complains of osteoporosis which he 
attributes to steroid treatment for many years, for flares of 
Crohn's disease."  In June 2002, it was noted that he had a 
risk of osteopenia and osteoporosis secondary to treatment 
for multiple sclerosis and inflammatory bowel disease.  This 
raises the issue of entitlement to service connection for 
osteopenia and/or osteoporosis, secondary to Crohn's disease.  
It should also be noted that the file shows repeated and 
prolonged treatment for the veteran's inflammatory bowel 
disease with prednisone, from the 1970's to at least 2002, 
and that the veteran's inflammatory bowel disease has been 
treated with prednisone for many years longer than has 
multiple sclerosis.  The raised issue of entitlement to 
service connection for osteopenia and/or osteoporosis, 
secondary to Crohn's disease, is REFERRED to the RO for 
initial development and consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In June 2005, the RO granted the issue of service connection 
for Crohn's disease, previously part of the appeal, and, 
accordingly, that issue is no longer before the Board.  
However, as noted in the March 2005 Board remand, the issue 
of entitlement to service connection for multiple sclerosis 
was also remanded, because the outcome of that issue may 
potentially be affected by the outcome of the Crohn's disease 
issue.  In particular, while service connection for multiple 
sclerosis on a direct basis or as due to Agent Orange 
exposure is also claimed, the veteran's primary contention is 
that multiple sclerosis developed secondary to Crohn's 
disease.  Recent studies have shown an increased incidence of 
multiple sclerosis and other demyelinating diseases in 
persons who have inflammatory bowel diseases, such as Crohn's 
disease.  See G. Gupta et al, Increased Risk of Demyelinating 
Diseases in Patients with Inflammatory Bowel Disease, 129 
Gastroenterology 819 (Sept. 2005); see also C. N. Bernstein 
et al, The Clustering of Other Chronic Inflammatory Diseases 
in IBD:  A Population-Based Study, 129 Gastroenterology 827 
(Sept. 2005).  This indication that multiple sclerosis may 
possibly be associated with another service-connected 
disability warrants an examination.  McLendon v. Nicholson, 
No. 04-0185 (U.S. Vet. App. June 5, 2006).  

Additionally, service medical records show, on an undated 
medical history form, completed when the veteran was an E-4, 
that he answered "yes" to the question of whether he had 
now, or had ever had, cramps in the legs.  Later, on the 
separation examination in June 1969 (and the veteran was an 
E-5), he answered "no" to that question, and there were no 
other potentially relevant complaints or abnormal findings.  
Subsequent to service, private medical records show that 
commencing in 1991, he began to be evaluated for vague 
neurological complaints, which became more pronounced, and 
which were eventually diagnosed as multiple sclerosis in 
January 1993.  Although records do not show any history of 
relevant symptoms prior to 1985, the evidence is nevertheless 
sufficient to trigger an examination to determine whether 
there is a nexus between the inservice symptoms and multiple 
sclerosis.  See, e.g., See McLendon, supra; Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

An appellate decision on the issue of entitlement to 
specially adapted housing or special home adaptation grant 
must also be deferred, as the outcome is likely to depend on 
the outcome of the service connection issue.  


Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
treatment for multiple sclerosis and 
Crohn's disease from January 2005 to the 
present.  Obtain all records sufficiently 
identified, and associate them with the 
claims file.  

2.  Schedule the veteran for a VA 
examination by an appropriate specialist 
to determine whether multiple sclerosis 
is etiologically related to a complaint 
of cramps in the legs shown in service, 
or to service-connected Crohn's disease.  
The entire claims folder and a copy of 
this REMAND must be made available to the 
examiner prior to the examination.  With 
respect to whether the multiple sclerosis 
is secondary to Crohn's disease, the 
examiner's attention is drawn to the 
citation to clinical studies indicating a 
statistical association, on page 3, 
above.  

It would be helpful if the physician 
would use the following language in his 
or her opinion, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is less than 50% likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed 
should be provided.  

3.  If the veteran's health does not 
permit him to report for an examination, 
and he provides sufficient notice of this 
to the VA Medical Center that schedules 
the examination, forward the entire file 
to a VA physician with an appropriate 
specialty for an opinion, as requested in 
connection with the examination request 
in the preceding paragraphs.  

4.  Thereafter, readjudicate the claims 
for service connection for multiple 
sclerosis and specially adapted housing 
or special home adaptation grant.  If the 
decision is less than a full grant of the 
benefit sought, furnish the veteran and 
his representative with a supplemental 
statement of the case, and provide them 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, his 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination, without good cause, 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


